Case 6:19-cv-00431-JCB-KNM Document 15 Filed 04/21/20 Page 1 of 2 PageID #: 461




                                    No. 6:19-cv-00431

                                   Jacquelyn Taylor,
                                        Plaintiff,
                                           v.
                                    Commissioner,
                            Social Security Administration,
                                       Defendant.

                              Before B ARKER , District Judge

                                        ORDER

                 On September 19, 2019, plaintiff Jacquelyn Taylor filed this
             action under 42 U.S.C. § 405(g) for judicial review of defend-
             ant’s decision denying plaintiff’s applications for disability in-
             surance benefits and supplemental security income. The case
             was referred to United States Magistrate Judge K. Nicole
             Mitchell pursuant to 28 U.S.C. § 636.
                 Judge Mitchell ordered the parties to file briefs (Doc. 13)
             but plaintiff neither filed a brief nor requested an extension.
             On March 27, 2020, Judge Mitchell issued a report and recom-
             mendation that the complaint be dismissed without prejudice
             for failure to prosecute. Doc. 14. Plaintiff filed no objections.
                 When no party objects to a magistrate judge’s report and
             recommendation within 14 days of service, the district court
             “need only satisfy itself that there is no clear error on the face
             of the record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d
             1415, 1420 (5th Cir. 1996) (cleaned up). Here, there is no clear
             error.
                Accordingly, the report and recommendation is adopted.
             This action is dismissed without prejudice for failure to pros-
             ecute. Fed. R. Civ. P. 41(b). Any motion not previously ruled
             on is denied as moot.
Case 6:19-cv-00431-JCB-KNM Document 15 Filed 04/21/20 Page 2 of 2 PageID #: 462




                                So ordered by the court on April 21, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                      -2-
